           Case 1:18-cv-07273-LGS Document 58 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ X
                                                              :
 JOSE JIMENEZ,                                                :
                                              Plaintiff,      :
                                                              :     18 Civ. 7273 (LGS)
                            -against-                         :
                                                              :            ORDER
 THE CITY OF NEW YORK,                                        :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the September 24, 2020, Order (Dkt. No. 55) directed the parties to submit a

joint letter providing their best estimate of the length of trial in this case by September 29, 2020.

        WHEREAS, counsel for Defendant submitted an affidavit of service but did not submit

such letter. It is hereby

        ORDERED that by October 1, 2020, the parties shall submit a joint letter providing

their best estimate of the length of trial in this case. If Plaintiff is unable to participate,

Defendant shall prepare and file such letter. Failure to comply with court-ordered deadlines may

result in sanctions or prejudice.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: September 30, 2020
       New York, New York
